Citation Nr: 1824149	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  10-32 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for an adjustment disorder with mixed anxiety, depressed mood, and alcohol abuse on and after February 7, 2014.  

2.  Entitlement to a rating in excess of 30 percent for status post left total hip replacement on and after February 7, 2014.

3.  Entitlement to a rating in excess of 10 percent for right hip degenerative joint disease on and after February 7, 2014.

4.  Entitlement to a separate compensable rating for impairment of the right thigh on and after February 7, 2014.

5.  Entitlement to a rating in excess of 10 percent for postoperative residuals of left Achilles tendon repair on and after April 20, 2007.

6.  Entitlement to a compensable rating for residuals of right foot heel spurs on and after April 20, 2007.  

7.  Entitlement to service connection for the residuals of a right total knee replacement, to include as secondary to service-connected disabilities.

8.  Entitlement to service connection for a low back disability, to include osteoarthritis of the lumbar spine, and to include as secondary to service-connected disabilities.  


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from February 1977 to May 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and a February 2015 rating decision by an unspecified RO, but was most recently certified to the Board by the New York, New York RO.  

In the February 2008 rating decision, the St. Louis RO denied a rating in excess of 10 percent for postoperative residuals of left Achilles tendon repair, a compensable rating for right foot heel spurs, and service connection for the residuals of a right total knee replacement and osteoarthritis of the lumbar spine.  

In the February 2015 rating decision, in pertinent part, the RO denied a rating in excess of 50 percent for an adjustment disorder with mixed anxiety, depressed mood, and alcohol abuse, a rating in excess of 30 percent for status post left total hip replacement, and a rating in excess of 10 percent for right hip degenerative joint disease.  The RO also denied a rating in excess of 10 percent for postoperative residuals of left Achilles tendon repair and a compensable rating for right foot heel spurs, but these issues were already on appeal.

In a December 2013 rating decision, the New York RO granted a 100 percent rating for status post left total hip replacement from August 16, 2013 to September 30, 2014 based on surgical or other treatment necessitating convalescence.  Accordingly, the issue of entitlement to an increased rating for the Veteran's service-connected left hip disability during that period when the 100 percent rating was in effect is no longer before the Board.  The discussion in this document is for those times when the temporary total rating was not assigned.  Nothing herein should be taken as affecting that period.  

In his August 2010 substantive appeal with regard to the left Achilles tendon, right foot, right knee, and low back issues, the Veteran requested a hearing before a Veterans Law Judge by live videoconference.  In his September 2015 substantive appeal with regard to the adjustment disorder and hip issues, the Veteran indicated that he did not want a hearing.  In a January 2018 letter, the Board asked the Veteran to indicate whether he wanted a hearing and informed him that, if he did not respond within 30 days, the Board would use his "previous selection" to determine his choice.  Because the Veteran did not respond, the Board will follow the Veteran's most recent request and deem his previous hearing request withdrawn  pursuant to 38 C.F.R. § 20.704 (e) (2017).  

The issues of entitlement to a compensable rating for residuals of right foot heel spurs, as well as service connection for the residuals of a right total knee replacement and a low back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On and after February 7, 2014, the Veteran's adjustment disorder with mixed anxiety, depressed mood, and alcohol abuse has been manifested as occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas. 

2.  On and after October 1, 2014, the Veteran's status post left total hip replacement has been manifested as moderately severe residuals of weakness, pain, or limitation of motion, but not markedly severe residuals or residuals requiring the use of crutches.

3.  On and after February 7, 2014, the Veteran's right hip degenerative joint disease has been manifested as painful motion and limitation of adduction such that he cannot cross his legs, but not flexion limited to 30 degrees, extension limited to 5 degrees, limitation of abduction with motion lost beyond 10 degrees, ankylosis, a flail hip joint, or fracture or malunion of the femur.  

4.  For the period on appeal, the Veteran's postoperative residuals of left Achilles tendon repair have been manifested as moderate limitation of motion, but not marked limitation of motion, ankylosis, malunion of the os calcis or astragalus, or an astragalectomy.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for an adjustment disorder with mixed anxiety, depressed mood, and alcohol abuse have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code 9400 (2017).

2.  With resolution of reasonable doubt in the Veteran's favor, on and after October 1, 2014, the criteria for a rating of 50 percent, but no higher, for status post left total hip replacement have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5054 (2017).  

3.  The criteria for a disability rating in excess of 10 percent for right hip degenerative joint disease have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 (2017).  

4.  With resolution of reasonable doubt in the Veteran's favor, on and after February 7, 2014, the criteria for a separate rating of 10 percent, but no higher, for impairment of the right thigh have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5253 (2017).  

5.  The criteria for a disability rating in excess of 10 percent for postoperative residuals of left Achilles tendon repair have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA's duty to notify was satisfied by May 2007, September 2007, and November 2014 letters.  38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, private treatment records, Social Security Administration records, and VA examination reports.  The Veteran was provided VA examinations in September 2007, November 2010, September 2012, and November 2014.  The opinions were based upon consideration of the Veteran's medical history and described his disabilities in detail sufficient to allow the Board to make fully informed determinations.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The opinions are adequate.  

In sum, the VCAA provisions have been considered and complied with as to these issues.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Adjustment Disorder - Increased Rating

The Veteran contends that his adjustment disorder with mixed anxiety, depressed mood, and alcohol abuse warrants a higher rating than that currently assigned.  It is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9400, for generalized anxiety disorder, with a 50 percent rating on and after August 20, 2010.  VA received the Veteran's claim for an increased rating on February 7, 2014.

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 provides that a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, occupation, or own name.  Id. 

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

During a March 2014 VA treatment appointment, the Veteran reported increased stress due to trying to provide for assistance for his ailing father without sufficient assistance from his siblings.  On examination, the Veteran was dressed and groomed appropriately, his speech was normal in tone, rhythm, rate, and volume, his affect was constricted, his thought processes were goal directed, he denied suicidal or homicidal ideation or hallucinations, there was no overt paranoid/delusional/thought disordered material, his insight and judgment were fair, and his impulse control was good.  He continued to report similar symptoms for the rest of 2014.  

The Veteran was afforded a VA examination in November 2014.  The Veteran reported that he continued to live with his spouse and caretaker and, despite frequent arguments, characterized his marriage as happy.  He reported a good relationship with his daughter.  He also reported that he continued to have a few friends but rarely socialized.  He reported that he last worked in 2010, when he had to leave due to physical disability, and opined that he would be able to work if he were physically healthy.  He also reported difficulty with impulse control in the form of verbal aggression.  

On examination, the examiner listed the Veteran's symptoms for rating purposes as depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control.  The examiner also noted that the Veteran was oriented to time, place, and person.  The examiner noted that the Veteran reported some difficulty with concentration but found that, because this did not prevent him from building model airplanes and boats or negatively affect his reading or listening comprehension or ability to have a conversation, it was unlikely that this would prevent him from accomplishing tasks at work.  The examiner also noted that the Veteran's difficulty sleeping did not prevent him from getting up in the morning and doing the activities of daily living.  The examiner diagnosed an adjustment disorder with mixed anxiety and depressed mood.  The examiner indicated that the Veteran's overall functional impairment was best described as occupational and social impairment with reduced reliability and productivity, which is consistent with a 50 percent rating under the General Rating Formula for Mental Disorders.  

During a January 2015 VA treatment appointment, the Veteran reported continued stress due to his father's illness and resentment at the burden this placed on him.  He characterized his mood as "so-so" with occasional feelings of depression.  He reported that his energy level and concentration had been fair and he had been worried about his spouse's health but denied having panic attacks.  He reported that he was in frequent contact with his adult daughter.  On examination, the Veteran was casually groomed, his affect was full, his judgment and insight were fair, his cognition was grossly intact, and he denied hallucinations or suicidal or homicidal ideation.  

During a March 2015 VA treatment appointment, the Veteran reported continued stress regarding his father's health.  On examination, the Veteran was casually groomed, his judgment and insight were fair, his mood was down, his affect was mildly constricted, and he denied hallucinations or suicidal or homicidal ideation.  

During a May 2015 VA treatment appointment, the Veteran reported continued concern about his father but the treatment provider noted that the Veteran was "doing fairly well" overall.  On examination, the Veteran was fairly groomed, his mood was mildly dysphoric, his affect was mildly constricted, his insight and judgment were fair to poor, and his cognition was grossly intact.  

During a June 2015 VA treatment appointment, the Veteran reported continued concern about his father.  On examination, the Veteran was casually groomed, he reported his mood as "a little down," his affect was mildly constricted, his judgment and insight were fair, his cognition was grossly intact, and he denied suicidal ideation.

During an August 2015 VA treatment appointment, the Veteran reported continued stress due to the difficulty of taking care of his father.  On examination, the Veteran was casually groomed, his mood was euthymic, his affect was full, his judgment and insight were fair to poor, and his cognition was grossly intact.  

In November 2015, the Veteran called his VA treatment provider to inform him that his father had died.  He reported feelings of sadness but denied depression or suicidal or homicidal ideation.  

Based on the evidence described above, the Board finds that the Veteran's psychiatric symptoms and overall disability picture do not warrant an evaluation in excess of 50 percent for an adjustment disorder with mixed anxiety, depressed mood, and alcohol abuse at any point during the period on appeal.  Over the course of this period, with the exception of the November 2014 VA examiner's finding of impaired impulse control such as unprovoked irritability with periods of violence, the Veteran and VA treatment providers and examiners have reported no symptoms that match or are similar to the rating criteria for a 70 or 100 percent rating.  With regard to that finding, the examiner also noted that the Veteran reported that his impaired impulse control manifested only in verbal aggression, which the Board does not find equivalent to a level of impaired impulse control that would include unprovoked irritability with periods of violence.  The Veteran has consistently denied suicidal and homicidal ideation and the record does not show that he has been a danger to himself or others.  The Board finds that the Veteran's symptoms throughout the period on appeal most nearly approximate those that warrant a 50 percent rating.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400. 

The Board has also considered the Veteran's overall social and occupational impairment.  The Veteran reports a continued strong relationship with his spouse and daughter despite arguments with his spouse.  He has reported himself unemployed due to physical disabilities, not psychiatric symptoms.  He also reported continuing to have friends and to socialize, albeit rarely.  The Board does not find that the Veteran's social and occupational impairment due to his psychiatric disability is consistent with a 70 or 100 percent rating.  

The Board also notes that many of the Veteran's reported symptoms throughout the period on appeal are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which a 50 percent disability rating has been assigned.  See 38 C.F.R. § 4.130.  Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment. 

Accordingly, in this case, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria.  As noted above, many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that-while not specifically listed-are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula.

The Board has also considered the Veteran's assertions regarding his psychiatric symptoms, which he is competent to provide.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  But the criteria needed to support a higher rating require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  Furthermore, the symptoms described in the lay statements during VA examinations are consistent with those noted by examiners in the VA examination reports and do not comport with a rating in excess of the existing 50 percent.  As such, these lay statements do not provide any basis upon which to assign any higher rating.

In sum, the Board finds that the Veteran's impairment due to an adjustment disorder with mixed anxiety, depressed mood, and alcohol abuse has been most consistent with a 50 percent disability rating throughout the period on appeal.  7.  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3.  

Hip Disabilities - Increased Ratings 

The Veteran contends that his hip disabilities warrant higher ratings than those currently assigned.  His status post left total hip replacement is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5054, for prosthetic hip replacement, with a 30 percent rating from February 21, 2009 to August 15, 2013, a 100 percent rating from August 16, 2013 to September 30, 2014, and a 30 percent rating on and after November 1, 2014.  His right hip degenerative joint disease is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5252, for limitation of flexion of the thigh, with  a 30 percent rating from January 21, 2009 to October 31, 2013 and a 10 percent rating on and after November 1, 2013.  VA received the Veteran's claim for increased ratings on February 7, 2014.  As stated above, the period during which the temporary 100 percent rating for the Veteran's left hip was in effect is not before the Board.  

A prosthetic hip replacement is evaluated as follows: for one year following implantation of prosthesis (100 percent); following implantation of prosthesis with painful motion or weakness such as to require the use of crutches (90 percent); markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis (70 percent); moderately severe residuals of weakness, pain, or limitation of motion (50 percent); and a minimum rating of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5054.

Limitation of flexion of the thigh is evaluated as follows: flexion limited to 10 degrees (40 percent); flexion limited to 20 degrees (30 percent); flexion limited to 30 degrees (20 percent); and flexion limited to 45 degrees (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Impairment of a thigh is evaluated as follows: limitation of abduction with motion lost beyond 10 degrees (20 percent); limitation of adduction without the ability to cross legs (10 percent); and limitation of rotation without the ability to toe-out more than 15 degrees (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5251 (2017), a 10 percent rating is warranted for extension limited to 5 degrees.  Id.

For VA purposes, a normal range of hip motion is from 0 degrees of thigh extension to 125 degrees of thigh flexion and from 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II.

There are additional Diagnostic Codes that apply to hip disorders.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2017) pertains to ankylosis of the hip.  38 C.F.R. § 4.71a, Diagnostic Code 5254 (2017) pertains to a flail joint of the hip.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2017) pertains to impairment of the femur, whether from fracture or malunion.  

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. § 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.   

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.

The Veteran was afforded a VA examination in November 2014.  The Veteran reported bilateral hip pain while walking or while standing for a prolonged period.  He did not report any flare ups.  He reported functional impairment due to pain.  On examination, range of motion of each hip was reported as 100 degrees of flexion, 20 degrees of extension, 40 degrees of abduction, and 20 degrees of adduction.  Adduction was limited such that the Veteran could not cross his legs.  The examiner found that the range of motion did not itself contribute to functional loss.  The examiner also noted pain on all ranges of motion but that it did not cause functional loss.  There was evidence of pain with weight bearing, but not objective evidence of localized tenderness or pain on palpation.  Ranges of motion were the same on repetition.  The examiner expressed inability to opine as to the impact of repetition over time without resort to speculation.  There was disturbance of locomotion in both hips and some reduction in muscle strength but no muscle atrophy.  There was no malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The examiner characterized the Veteran's total left hip joint replacement residuals as moderately severe residuals of weakness, pain or limitation of motion.  The Veteran reported regular use of a cane to assist with balance and due to pain.  Imaging documented arthritis of the right hip.  The examiner found that the functional impact of the Veteran's hip disabilities would be prevention of prolonged walking or standing or heavy lifting but that sedentary activity would be tolerated.  

Based on the evidence described above, the Board finds that, affording the Veteran the benefit of the doubt, his status post left total hip replacement warrants a 50 percent rating on and after October 1, 2014.  The November 2014 VA examiner's report indicates moderately severe residuals of weakness, pain, or limitation of motion.  There is no evidence of markedly severe residuals or a need to use crutches.    

The Board also finds that, based on the evidence described above, a rating in excess of 10 percent for right hip degenerative joint disease is not warranted on and after February 7, 2014.  The November 2014 VA examiner's report indicates flexion to 100 degrees and a 20 percent rating requires limitation of flexion to 30 degrees.

The Board also finds that, based on the evidence described above, and affording the Veteran the benefit of the doubt, a separate 10 percent rating is warranted for impairment of the right thigh on and after February 7, 2014.  The November 2014 VA examiner's report indicates limitation of adduction sufficient to prevent the Veteran from crossing his legs, but does not indicate limitation of abduction with motion lost beyond 10 degrees.  The examiner specifically found abduction to 40 degrees.  

There is no evidence in the right hip of ankylosis, limitation of extension to 5 degrees, a flail hip joint, or impairment of the femur.  Because the Board considered the applicable ratings under every Diagnostic Code pertaining to musculoskeletal disabilities of the hip, the Board finds that there are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned.
 
The Board has considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his hip disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, nothing in the Veteran's statements is incompatible with the ratings assigned in this decision.  

In addition, the Board considered whether higher ratings are warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§  4.40, 4.45.  The rating criteria for the Veteran's status post left total hip replacement specifically include pain and weakness.  The Veteran's current 10 percent rating for right hip degenerative joint disease accounts for painful motion and there is no evidence that these factors cause a level of functional impairment equivalent to the criteria for a higher rating.  

Left Ankle - Increased Rating

The Veteran contends that his postoperative residuals of left Achilles tendon repair warrant a higher rating than that currently assigned.  It is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271, for limited motion of an ankle, with a 10 percent rating on and after May 23, 1981.  VA received the Veteran's claim for an increased rating on April 20, 2007.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of motion and a 20 percent rating is warranted for marked limitation of motion.  Id.

For VA purposes, a normal range of ankle motion is from 45 degrees of plantar flexion to 20 degrees of dorsiflexion.  38 C.F.R. § 4.71, Plate II.

There are additional Diagnostic Codes that apply to ankle disorders.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2017) pertains to ankylosis of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5272 (2017) pertains to ankylosis of the subastragalar or tarsal joint.  38 C.F.R. § 4.71a, Diagnostic Code 5273 (2017) pertains to malunion of the os calcis or astragalus.  38 C.F.R. § 4.71a, Diagnostic Code 5274 (2017) pertains to an astragalectomy.  

The Veteran was afforded a VA examination in September 2007.  The Veteran reported left heel pain, swelling, heat, and redness and left ankle stiffness, fatigability, weakness, and lack of endurance while walking.  On examination, there was objective evidence of tenderness and abnormal weight bearing, but not painful motion, swelling, instability, or malunion or nonunion of the tarsal or metatarsal bones.  There was no range of motion testing.  

The Veteran was afforded an additional VA examination in November 2010.  On examination, plantar flexion strength was normal and there was tenderness, but no instability.  Range of motion was reported as 15 degrees of dorsiflexion to 35 degrees of plantar flexion, with objective evidence of pain with active motion.  There was no additional limitation on repetition and there was no ankylosis.  

The Veteran was afforded an additional VA examination in September 2012.  The Veteran reported decreased dorsiflexion and tenderness on palpation but denied any flare ups.  On examination, range of motion was reported as 5 degrees of dorsiflexion to 45 degrees or more of plantar flexion, with no objective evidence of painful motion.  The range of motion was the same on repetition.  Repetition produced decreased movement and pain on movement.  There was localized tenderness or pain on palpation.  Muscle strength was normal.  There was no laxity, ankylosis, or malunion of the os calcis or astragalus, and the Veteran had never had a total ankle joint replacement.  The examiner noted that the Veteran's past Achilles tendonitis and Achilles tendon rupture had caused a mild decrease in dorsiflexion and tenderness to palpation of the Achilles tendon.  The Veteran reported regular use of a cane for ambulation.  Imaging did not document arthritis.  The examiner found that the Veteran's left ankle disability had no impact on his ability to work.  

The Veteran was afforded an additional VA examination in November 2014.  The Veteran reported decreased dorsiflexion and tenderness on palpation but denied any flare ups.  He reported functional loss in the form of decreased dorsiflexion.  On examination, range of motion was reported as 5 degrees of dorsiflexion to 45 degrees of plantar flexion.  The examiner found that this limitation of motion did not contribute to functional loss.  There was no evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the Achilles tendon distally.  The range of motion was the same on repetition.  There was no significant additional limitation from pain, weakness, fatigability, or incoordination with repeated use over time.  There was no reduction in muscle strength and no atrophy.  There was no suspicion of ankle instability or dislocation.  There was no malunion of the os calcis or astragalus or any history of an astragalectomy.  The Veteran reported regular use of a cane but clarified that it was due to his back and hip symptoms.  The examiner found that the Veteran's left ankle disability had no impact on his ability to work.  

The preponderance of the evidence described above shows that the Veteran's postoperative residuals of left Achilles tendon repair do not warrant a rating in excess of 10 percent at any point during the period on appeal.  There is no evidence of ankylosis, malunion of the os calcis or astragalus, or an astragalectomy.  The Board finds that a significant limitation of dorsiflexion with little to no limitation of plantar flexion, even in the presence of pain and the other factors of functional loss described above, is best characterized as a moderate limitation of motion.  The record contains no evidence that the Veteran's ankle symptoms during this period were more severe than reported during the VA examinations.  

The Board has considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his ankle disabilities.  See Jandreau, 492 F.3d at 1376-77.  However, nothing in those statements is incompatible with the 10 percent rating currently in effect.  

In addition, the Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§  4.40, 4.45.  There is no evidence that these factors cause limitation of function equivalent to marked limitation of motion.

Because the Board considered the applicable ratings under every Diagnostic Code pertaining to musculoskeletal disabilities of the ankle, the Board finds that there are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned.

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims except to the extent granted above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a rating in excess of 50 percent for an adjustment disorder with mixed anxiety, depressed mood, and alcohol abuse is denied.

Entitlement to a rating of 50 percent, but no more, for status post left total hip replacement is granted on and after October 1, 2014, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for right hip degenerative joint disease is denied.

Entitlement to a rating of 10 percent, but no more, for impairment of the right thigh is granted on and after February 7, 2014, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to a rating in excess of 10 percent for postoperative residuals of left Achilles tendon repair is denied.  


REMAND

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran was most recently afforded a VA examination of his right foot in November 2014.  The examiner filled out the portions of the questionnaire related to pes planus symptoms but did not clarify whether a diagnosis of pes planus was warranted or whether, if so, pes planus was a residual of right foot heel spurs.  The Board notes that an x-ray of the Veteran's right foot in September 2007, during the period on appeal, showed pes planus and that there are also notations of pes planus in the Veteran's service treatment records as early as November 1979.  A remand is necessary to obtain a VA medical opinion that clarifies whether the Veteran has pes planus that is among his service-connected residuals or right foot heel spurs.  

The Veteran was afforded VA examinations of his right knee in September 2007 and January 2008.  The September 2007 VA examiner provided no opinion as to nexus and the January 2008 VA examiner's negative nexus opinion did not address the Veteran's contention that favoring his left leg for decades caused him to overcompensate and develop a right knee condition.  A remand is necessary to obtain a VA medical opinion that addresses the Veteran's contentions.

The Veteran was afforded a VA examination of his back in September 2007.  As with his right knee, the Veteran contends that favoring his left leg for decades caused him to overcompensate and develop a low back condition.  The examiner's negative nexus opinion was based on a finding of "no evidence of alteration of gait or preference in gait that resulted in an acceleration of his lumbar disc disease."  The AOJ granted service connection for the Veteran's hip disabilities in a June 2009 rating decision based in part on a May 2009 VA examiner's finding that gait disturbance from the Veteran's left foot injury had contributed to his hip disabilities.  A remand is necessary to obtain a VA medical opinion that reflects this updated information.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted the November 2014 examination of the Veteran's right foot so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pes planus is a residual of his right foot heel spurs or is otherwise related to an incident of service.


Although an independent review of the claims file is required, the Board calls the examiner's attention to the November 1979 service treatment record and January 1982 VA examination report noting x-ray evidence of pes planus.   

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  

2.  Arrange for a medical opinion by an appropriate examiner for the purpose of determining the current nature and likely etiology of any right knee disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.  

The examiner must provide an opinion as to whether it is as likely as not that any current right knee disability was caused or aggravated beyond its natural progression by the Veteran's service-connected left ankle, right foot, or bilateral hip disabilities, including as a result of altered gait.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's June 2007 contention that altered gait had caused his right knee condition and the May 2009 VA examiner's finding that altered gait had caused the Veteran's bilateral hip disabilities.  

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  

3.  Arrange for a medical opinion by an appropriate examiner for the purpose of determining the current nature and likely etiology of any low back disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.  

The examiner must provide an opinion as to whether it is as likely as not that any current low back disability was caused or aggravated beyond its natural progression by the Veteran's service-connected left ankle, right foot, or bilateral hip disabilities, including as a result of altered gait.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's June 2007 contention that altered gait had caused his low back condition and the May 2009 VA examiner's finding that altered gait had caused the Veteran's bilateral hip disabilities.  

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible. 

4.  Readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


